SALCINES, Judge.
Gary L. Perrot appeals the trial court’s summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Perrot alleged that counsel was ineffective for failing to object or move for a mistrial when he learned that prosecutors met with witnesses, including the victim, to discuss the case after defense counsel had invoked the rule sequestering witnesses. Previously, in Perrot v. State, 765 So.2d 85 (Fla. 2d DCA 2000), we reversed and remanded this case with specific directions to the trial court to attach record evidence conclusively refuting Perrot’s claims or to hold an evidentiary hearing. On remand, the trial court again summarily denied Per-rot’s motion. Although the court attached three pages from the trial transcript to its order, the attachments merely confirmed several of Perrot’s allegations. Significantly, the transcript confirmed that, when asked what occurred at the meeting, one of the prosecutors stated, ‘We talked about the case.” Perrot’s claims accordingly have not been conclusively refuted. We again reverse.
On remand, the trial court shall conduct an evidentiary hearing.
Reversed and remanded.
GREEN, A.C.J., and STRINGER, J., Concur.